Citation Nr: 1111267	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 275	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including due to mustard gas exposure.

2.  Entitlement to service connection for a left forearm scar, including due to mustard gas exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from January 1943 to December 1948 and from September 1950 to April 1952.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma.  All claims involving alleged mustard agent or Lewisite exposure are centrally processed at that RO.  Subsequently, jurisdiction over this case was transferred back to the RO in New York, New York, the RO closest to the Veteran's home.

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

Subsequently, in May 2009, the Board issued a decision denying several other claims the Veteran also had appealed - for service connection for prostate cancer, Type II Diabetes Mellitus, and a back disorder, all of which he was additionally alleging were the result of exposure to mustard gas during his military service.  The Board, however, remanded his remaining claims for service connection for a left forearm scar and respiratory disorder to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.

The AMC since has completed this additional development of these remaining claims, continued to deny them in a January 2011 supplemental statement of the case (SSOC), and returned the file to the Board for further appellate consideration of them.


FINDINGS OF FACT

1.  The Veteran did not have full-body exposure to a vesicant agent during his military service.

2.  The scarring on his left arm is not due to his claimed exposure to mustard gas and is not otherwise shown to be related to any incident of his military service.

3.  His currently diagnosed bronchial asthma is allergy-induced, however, cannot be disassociated from symptoms he experienced while in service, so as likely as not initially manifested during his service.


CONCLUSIONS OF LAW

1.  The Veteran's left arm scarring was not incurred in or aggravated by his active military service, nor may its incurrence in service on the basis of mustard gas or Lewisite exposure be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.316 (2010).

2.  But resolving all reasonable doubt in his favor, his allergy-induced bronchial asthma is due to disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether these claims have been properly developed for appellate review.  The Board will then address these claims on their underlying merits, providing relevant statutes, VA regulations, precedent cases, the relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  For claims, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that he submit any evidence in his possession that might substantiate his claims.  See 73 FR 23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.


Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Veteran, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

Here, a December 2005 RO letter provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims for service connection, as well as what information and evidence he needed to submit, what information and evidence would be obtained by VA, and the need for him to advise VA of or to submit any further evidence that was relevant to his claims.  A March 2006 letter notified him of the downstream disability rating and effective date elements of his claims, to comply with Dingess, and both letters were issued prior to initially adjudicating his claims in June 2006, so in the preferred sequence.  Still further, as requested in the Board's May 2009 remand, additional notification was sent that not only informed him of the evidence required to substantiate his claims for service connection and of his and VA's respective responsibilities in obtaining this supporting evidence, but also again notified him of the downstream disability rating and effective date elements of these claims, prior to readjudicating his claims in the January 2011 SSOC.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Sanders, as the pleading party, he, not VA, has this evidentiary burden of proof of first showing there is a VCAA notice error in timing or content and, moreover, whey it is unduly prejudicial, meaning outcome determinative of his claims.  Thus, absent this pleading or showing, the duty to notify has been satisfied in this case.

As for the duty to assist, the RO and AMC, on remand, obtained the Veteran's service treatment records (STRs), Surgeon General's Office (SGO) extracts, and also VA and identified private medical records.  The RO and/or AMC also contacted and obtained information from the appropriate sources regarding his claimed exposure to mustard gas and/or Lewisite and concerning the unavailability of his service personnel records.  Information from VA and the National Personnel Records Center (NPRC), a military records repository, shows he is not in the Department of Defense's mustard gas exposure data base, and that his personnel records apparently were destroyed in a 1973 fire at the NPRC and could not be reconstructed.  But one of the primary reasons the Board remanded these remaining claims in May 2009 was so additional efforts could be made to obtain any additional and potentially relevant records.  This additional development, however, ultimately proved to no avail.  In September 2010 a negative reply was received from the Compensation and Pension Mustard Gas Manager.

As explained in the prior decision and remand, in a case, as here, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the 
benefit-of-the-doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records).

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently alleged conditions and his military service - and, in this particular instance, to his exposure to mustard gas.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  In other words, missing service treatment records do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Veteran also had VA compensation examinations in October 2010, including for an opinion concerning the etiology of his respiratory disability.  

In regard to his claim for left forearm scarring, unfortunately, the record does not contain the required supporting medical nexus evidence.  And this is primarily why the Board has not requested a VA examination for a medical nexus opinion concerning this claim because there is no suggestion in the record that this condition may be the result of exposure to mustard gas and, aside from that, no objective evidence suggesting the Veteran was exposed to mustard gas or Lewisite while in the military.  So having him examined in this circumstance would essentially place the designated examiner in the role of fact finder, that is, require him or her to make a determination of whether there was exposure to mustard gas in service, a responsibility reserved for VA adjudicators who decide facts, whereas VA compensation examiners decide medical issues.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Without the required proof of exposure to mustard gas or Lewisite while in the military, there necessarily can be no resulting disability.  So a VA examination and opinion are not needed to fairly decide the claim for service connection for left forearm scarring.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4). 

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  General Statutes and Regulations Governing Claims for Service Connection

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Hansen/Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

For Veterans claiming to have been exposed to mustard gas during their service, they must prove in-service exposure and provide a diagnosis of a current disability, but are relieved of the burden of providing medical evidence of a nexus (link) between the current disability and the in-service exposure.  That is, a nexus is presumed if the other two requirements are met.  See 38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443 (1998).

Regarding the Veteran's claim for disabilities related to mustard gas exposure, the determinative issues presented are:  (1) whether he had full body exposure to mustard gas during his service; (2) whether he has any of the current disorders subject to the presumption, and if not; (3) whether he has any non-presumptive disability related by medical evidence to exposure to mustard gas during service.

For purposes of submitting a claim relating to exposure to toxic gases under 38 C.F.R. § 3.316, the Court has held that lay evidence of in-service exposure must initially be assumed as true.  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).

The Court also held, however, that whether the Veteran meets the requirements of § 3.316, including whether he was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of his testimony in light of all the evidence in the file.  See Pearlman, 11 Vet. App. 443 (1998).  This holding generally comports with other jurisprudence as the Board's role as fact finder.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) [in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility, and therefore the probative value, of proffered evidence in the context of the record as a whole]; see also Cartright v. Derwinski, 2 Vet. App. 24 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) [in reviewing a Veteran's claim for VA benefits, the Board must analyze the credibility and probative value of lay evidence and provide a statement of reasons for accepting or rejecting the evidence].

In discussing Hansen/Shedden element (2) [medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury], the Board notes that, as a layperson without medical training, the Veteran is competent to testify as to the occurrence of an injury, such as exposure to gas.  But he is not competent to diagnose consequent diseases or provide opinions as to etiology of diseases.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).


Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Special provisions are in effect for service connection claims based on exposure to mustard gas or Lewisite.  Full body exposure to nitrogen or sulfur mustard or Lewisite during active military service, together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease (COPD), is sufficient to establish service connection for that condition.  Service connection will not be established under this section if the claimed condition is due to the Veteran's own willful misconduct or there is affirmative evidence that establishes a non-service-related intervening condition.  38 C.F.R. § 3.316; see also Pearlman v. West, 11 Vet. App. 443 (1998).

III.  Service Connection for Left Arm Scarring

During his hearing the Veteran showed his visible left arm scarring, which is a condition specified under 38 C.F.R. § 3.316.  However, in order to prevail under § 3.316, he must have had full-body exposure to a vesicant agent.  Thus, the question of his exposure must be given careful consideration.  A preponderance of the evidence of record shows, and the Board so finds, that he did not experience full-body exposure to the specified chemicals.  

The Veteran's WD AGO Form 53-55, his discharge personnel record concerning his period of service ending in December 1948, shows he received 4 weeks of chemical warfare training at Camp Plaches, LA.  Unfortunately, his other service personnel records are unavailable, as mentioned presumably having been destroyed in the 1973 fire at the NPRC.  But VA administrative records show that a March 2006 inquiry revealed he was not among those listed in the Department of Defense's mustard gas database.  His service treatment records and SGO extracts do not contain any pertinent information concerning his purported exposure to mustard gas or Lewisite.  Moreover, the case was remanded in May 2009 and an additional search was conducted.  In September 2010, a negative reply was received from the Compensation and Pension Mustard Gas Manager.  

Indeed, there is no indication in the Veteran's available service treatment records or SGO extracts, concerning any periods of his military service, that he had any relevant complaints, treatment, or objective findings at any time while in the military referable to a left forearm injury, including from mustard gas injections or exposure.

The Veteran, in several statements, has described the circumstances surrounding his alleged mustard gas exposure.  He indicated in his hearing testimony that during chemical warfare training he was injected with mustard gas.  Consistent with VA procedure, the RO has checked all available sources in an attempt to verify this claim that he was exposed to mustard gas during his military service, and the RO has complied with the development procedures.  The Court has held that VA cannot ignore a Veteran's testimony simply because he is an interested party.  His personal interest, however, may affect the credibility of his testimony.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Pond v. West, 12 Vet. App. 341, 345 (1999).  The Board has considered the statements provided by him concerning his purported exposure to mustard gas during service.  But weighing heavily against his statements are the entirely negative official records from sources that would have documentation of this exposure.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact].  

In addition, the Board draws this conclusion from the Veteran's not reporting alleged mustard gas exposure to health care providers over the years, particularly when he was being treated for gastric problems (since the 1940s), as an indication that he did not think that he had been so exposed.  The Board finds, even after due consideration of the Court's holding in Pearlman, that his recent statements to the effect that he was exposed to mustard gas, made in connection with his claim for monetary benefits from the government, are lacking in credibility and are outweighed by the official records not containing the required documentation.  

So, after reviewing all of the evidence, the Board finds that full-body exposure to mustard gas is not demonstrated.  Therefore, presumptive service connection on the basis of exposure to mustard gas is not warranted in this case.

If the criteria for presumptive service connection under the provisions of 38 C.F.R. § 3.316 are not met, a Veteran is not precluded from establishing service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In order to prevail on a direct-incurrence basis, however, a Veteran would have to provide competent medical evidence relating his claimed disability to the event in question during his military service.

In regard to the first element of the Hansen/Shedden analysis, evidence of current disability, the Veteran has reported left arm scarring.  And, as explained, this is readily capable of even his lay observation since it is clearly visible even to the naked eye.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); and Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  So the fact that he has this scarring is not is dispute, rather, only its cause in terms of whether it is the result of exposure to mustard gas during his military service.

Significantly, the Veteran's STRs do not show any complaints, findings, or diagnoses regarding a left forearm injury, and especially in the area of this scarring.  Furthermore, it was specifically noted during his April 1947 separation examination that there were no scars and that his skin was considered normal.  The same is true regarding his April 1952 separation examination.  There again was no scarring noted and his skin was considered normal.  The absence of these type findings during his service is probative evidence against his claim, although not altogether dispositive of his claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).


The earliest objective evidence documenting scarring of his left forearm is when he filed his claim for VA benefits in September 2005.  That was more than 53 years after his military service had ended.  This, too, is probative evidence against his claim.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

More, importantly, the record does not contain any probative (meaning competent and credible) evidence suggesting this scarring was incurred during or coincident with his military service.  His medical evaluation and treatment records do not contain any such opinion.  And although he is competent to proclaim having sustained an injury from exposure to mustard gas, when weighing the credibility of his statements versus the objective evidence of record, the Board finds that the preponderance of the evidence of against his claim.  Notably, he has been receiving benefits since 1951, as well as VA treatment, and nowhere is there any mention of left arm scarring from a mustard gas injection during his military service.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support presence of disability, including during service and during the years since, even where not corroborated by contemporaneous medical evidence such as treatment records.  But the Federal Circuit Court also indicated in Buchanan that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is not required to accept the Veteran's uncorroborated account of his experiences in service.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Here, the evidence falls short in several areas and does not support a grant of service connection for left forearm scarring.  As discussed above, the Veteran did not complain about or receive treatment for left forearm scarring during service.  Additionally, the evidence does not establish continuity of symptomatology following his discharge.  To the contrary, the clinical records of his evaluation and treatment after service do not refer to complaints of or treatment for scarring until at least 53 years after his discharge from service.  Had he, in fact, had this scarring much earlier, dating back to his service, and as a residual of exposure to mustard gas, it seems only reasonable or prudent that he would have at least made mention of it at some point during the course of his evaluation and treatment during those many intervening years, but he clearly did not.

Moreover, he has not presented any objective medical evidence otherwise relating his this scarring to his service, besides his own statements.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or  disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Therefore, the Board concludes that the preponderance of the evidence is against his claim for service connection for left forearm scarring, and this claim resultantly must be denied because there is no reasonable doubt to resolve in his favor on this determinative issue of causation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Service Connection for a Respiratory Disorder

The Veteran also contends that service connection is warranted for a respiratory disorder because it, too, is the result of exposure to mustard gas.  But in light of the grant of benefits on a direct-incurrence basis, the Board need not discuss whether service connection additionally is warranted under the presumptive regulations for mustard gas exposure.  

Reviewing the STRs, the Veteran's lungs were considered normal on examination in February 1946 prior to his enlistment into his first period of service, as well as during his subsequent December 1948 separation examination.  His lungs were also considered normal during his August 1950 examination that was conducted prior to enlisting into his additional (second) period of service.  But in October 1951, so during that second period of service, he developed pneumonia in his right upper lobe, for which he received treatment.  The April 1952 report of examination prior to separation, however, indicated there was no lung defect - including on chest X-ray.  So, at least arguably, any pneumonia he had during that second period of service was acute and transitory and resolved prior to his eventual discharge from his second and final period of service.  There consequently would need to be evidence of continuity of symptoms since service, to show he had chronic (permanent) residual disability, or other competent evidence linking any current respiratory disability to that episode of pneumonia in service.

Concerning this, post-service medical records dated between 2003 and 2005 show the Veteran was treated on occasions for bronchial asthma.  And in light of his medical history - namely, pneumonia in service and these more recent diagnoses of bronchial asthma - the Board remanded this claim in May 2009 for a VA examination and medical nexus opinion.  The Veteran had this requested VA examination in October 2010.  The examiner noted that a pulmonary function test (PFT) was performed and that no abnormality was found.  However, the evaluating pulmonologist diagnosed allergy-induced asthma.  And in reporting her opinion, this examiner observed the Veteran did not have asthma as a child, and that, in light of the diagnosis of allergy-induced asthma, it was more than likely than not related to his military service.  She also acknowledged that it would require speculation in regard to whether his respiratory disorder is related to his military service.


So, in one respect, this opinion seems favorable to the claim and, in another, confusing as to its ultimate conclusion on etiology.  In certain instances, ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Federal Circuit Court has additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

The Court similarly has admonished the Board for relying on medical opinions that were unable to establish this required nexus, without speculating, as reason or justification for denying claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.


The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").

The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

Here, there is no disputing that this VA compensation examiner's opinion is at least partly favorable to the claim, though the exact extent of this support remains unknown.  Therefore, the Board finds that the examiner's statement together with the documented evidence of pneumonia in service, at least places the evidence in equipoise (i.e., about evenly balanced for and against his claim).  In this circumstance, the Veteran is given the benefit of the doubt and his claim for service connection granted.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is obvious or definite etiology).



ORDER

The claim for service connection for left forearm scarring is denied.

However, the claim for service connection for allergy-induced bronchial asthma is granted.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


